Citation Nr: 1705587	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  What initial evaluation is warranted for left knee degenerative joint disease from November 30, 2005 to March 28, 2012, and since December 5, 2013?

2.  What initial evaluation is warranted for residuals of a right knee injury with degenerative joint disease from August 31, 2007 to December 13, 2009?

3.  What initial evaluation is warranted for residuals of a right knee injury with degenerative joint disease since February 1, 2010?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1993.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the Denver, Colorado, Regional Office (RO) and a May 2008 rating decision by the Philadelphia, Pennsylvania, RO.  During the course of the appeal, the claims file was transferred to the RO in Jackson, Mississippi.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

In March 2016, the Board denied entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee injury with degenerative joint disease from August 31, 2007 to December 13, 2009, and since February 1, 2010; and denied entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease from November 30, 2005 to March 28, 2012, and since December 5, 2013.  The Board granted entitlement to an initial 30 percent rating for left knee degenerative joint disease from March 29, 2012 to December 4, 2013.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2016, the Court granted a joint motion for partial remand.

This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion found that the Board erred in failing to consider the appellant's entitlement to separate evaluations for separate disabilities arising from the same knee injury.  VA's General Counsel has held that separate evaluations are authorized for degenerative arthritis and recurrent subluxation or lateral instability of the knee, see VAGCPRECOP 23-97 (July 1, 1997).  Significantly, however, given the fact that no examiner has ever addressed whether it is at least as likely as not that this Veteran's right knee patellar subluxation and bilateral meniscal tears were incurred or aggravated while on active duty, or whether they are caused or permanently aggravated by degenerative joint disease of the knees, further development is in order.  

The parties to the joint motion also noted that in light of Correia v. McDonald, 28 Vet. App. 158 (2015), the medical opinions from March 2012, December 2013, and February 2015 were inadequate because they did not test "for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59.  

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records which pertain to care and treatment of the appellant's bilateral knee disorders.  All records received should be associated with the claims file.  If the AOJ cannot locate additional Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the development above, schedule the Veteran for a VA orthopedic examination to be conducted by a physician.  The physician must be provided access to all files in Virtual VA and VBMS, and the physician must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  Following the examination, the physician must address the following:

Is it at least as likely as not that either, or both, patellar subluxation and meniscal tears are related to the appellant's active duty service?

If not, is it at least as likely as not that either, or both, patellar subluxation and meniscal tears are caused by bilateral degenerative joint disease of the knees?

If not, is it at least as likely as not that either, or both, patellar subluxation and meniscal tears are permanently aggravated by bilateral degenerative joint disease of the knees?

Then address the nature and severity of all knee disorders which are related to service.  In this regard, the physician must consider the impact due to degenerative joint disease of each knee, as well as any additional disability found to be related to service in light of the examiner's responses to the foregoing questions.  If degenerative joint disease is the only knee disorder that is related to service or to a service connected disorder that fact must be so stated and a fully explanatory reason provided.  

The physician is to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, with range of motion measurements of the opposite joint.  The physician must report whether the appellant suffers from pain on both active and passive motion, in weight-bearing and nonweight-bearing testing.  If the physician is unable to conduct the required testing or concludes that the required testing is not possible in this case, he or she should clearly explain why that is so.  

The nature of any service connected limitation of motion must be carefully distinguished from any limitation of motion caused by nonservice connected disorders or other factors.  

The physician must address the combined impact of all service related knee disorders on the Veteran's occupational functioning, including their impact on his activities of daily living and ability to obtain and maintain employment.

All opinions offered must be supported by a fully reasoned rationale with references to the evidence of record.  If any requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

5.  Thereafter, readjudicate the issues to include consideration of the appellant's entitlement to separate disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258 for right knee patellar subluxation, and bilateral meniscal tears with recurrent effusion.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


